United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 15, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-30622
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CARL FLETCHER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:05-CR-50082
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Carl Fletcher was found guilty on a single-count indictment

charging him with being a felon in possession of a firearm.          As

his sole argument on appeal, Fletcher argues that the jury heard

the testimony concerning the nature of his prior felony drug

conviction in violation of the holding in Old Chief v. United

States, 519 U.S. 172 (1997).    We review the district court’s

evidentiary ruling for an abuse of discretion.     United States v.

Insaulgarat, 378 F.3d 456, 464 (5th Cir. 2004).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30622
                                 -2-

     Under Old Chief, 519 U.S. at 174, a district court abuses

its discretion if it admits the name or nature of a stipulated

prior conviction when such is offered solely to prove the

prior-conviction element of the offense, and its introduction

raises a risk of a verdict tainted by improper considerations.

The instant case is distinguishable from Old Chief because the

Government did not seek to introduce evidence of the prior

conviction “solely” to prove the prior-conviction element of the

offense.    Rather, the Government elicited the testimony in order

to establish that Williams might have a bias in favor of

Fletcher.    The potential bias of a witness is always relevant

testimony.    United States v. Powell, 124 F.3d 655, 661 (5th Cir.

1997).   As in the instant case, evidence of bias may include

testimony concerning the prior history between a witness and a

defendant where the history establishes a possible motive for

slanted testimony.    See, e.g., id.   The district court did not

abuse its discretion by allowing the testimony.     See Insaulgarat,
378 F.3d at 464.

     AFFIRMED.